Citation Nr: 0200677	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the ears, cheeks, and temples.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to nicotine dependence.

5.  Entitlement to service connection for a testicular 
disorder.  

6.  Entitlement to service connection for residuals of an eye 
injury.

7.  Entitlement to service connection for a low back 
disorder.  

8.  Entitlement to service connection for a gastrointestinal 
disorder, to include dizziness and blackout spells.

9.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the left hand.

10.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the right hand.

11.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the left lower extremity.

12.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a cold injury to the right lower extremity.

13.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
North Little Rock Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 1998, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.

The Board further notes that by letter dated in November 
2001, the veteran was informed that it was necessary that she 
appoint a new representative, attorney or agent to represent 
her before the VA.  She was further advised that if VA did 
not hear from her, or from a new representative, within 30 
days of the date of the letter, it would be assumed that she 
wanted to represent herself.  Inasmuch as the veteran failed 
to respond within 30 days, the Board will resume review of 
her appeal.  


FINDINGS OF FACT

1.  The veteran has not been shown to currently have 
residuals of a cold injury to the ears, cheeks, and temples. 

2.  Residuals of cold injuries to the right and left lower 
extremities are currently manifested by periodic pain, 
numbness, tingling, and occasional swelling which is more 
severe with cold weather; the veteran also has thickening of 
the toenails with cracking and flaking of the skin between 
the toes. 

3.  Residuals of cold injuries to the right and left hand are 
currently manifested by periodic pain, numbness, tingling, 
and aching in the fingers which is more severe with cold 
weather.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the ears, cheeks, and 
temples, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a disability evaluation in excess of 30 
percent prior to January 12, 1998, for residuals of cold 
injury of both feet are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.104, 
Diagnostic Code 7122 (1997)

3.  The criteria for a disability evaluation in excess of 30 
percent since January 12, 1998, for residuals of cold injury 
of the right lower extremity are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.104, Diagnostic Code 7122 (2001).

4.  The criteria for a disability evaluation in excess of 30 
percent since January 12, 1998, for residuals of cold injury 
of the left lower extremity are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.104, Diagnostic Codes 7122 (2001).

5.  The criteria for a disability evaluation in excess of 30 
percent for residuals of cold injury of the left hand are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.104, Diagnostic Code 7122 
(2001).

6.  The criteria for a disability evaluation in excess of 30 
percent for residuals of cold injury of the right hand are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.104, Diagnostic Code 7122 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the rating decisions, the statements of the 
case, and the supplemental statements of the case informed 
the appellant of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The veteran was also 
afforded several VA examinations during the course of this 
appeal.  He also appeared at a personal hearing in August 
1999.  VA has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Residuals of a Cold Injury to the Ears, 
Cheeks, and Temples

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  The reasonable doubt 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
38 C.F.R. § 3.102 (2001).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Service connection is currently in effect for residuals of a 
cold injury to the hands and feet.  

At the time of his August 1999 personal hearing, the veteran 
testified that he was exposed to freezing temperatures while 
in Korea.  

At the time of a September 1999 VA examination, the veteran 
reported that he performed guard duty in subzero degree 
weather while in Korea in 1954.  He indicated that he noticed 
some numbness, tingling, swelling, and pain in his feet area.  
He also stated that his ears, temporals, and cheeks got cold 
but noted that he was not having any problems with his ears, 
cheeks, and temporals.  

Physical examination of the ear, temporal areas, and cheeks 
revealed no abnormalities.  

In August 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
again reported profound cold exposure while in Korea in 1954.  
He indicated that he had numbing and tingling of his ears, 
cheeks, and temples.  

Physical examination of the skin over the ears, cheeks, and 
temples was normal.  It was the examiner's impression that 
the veteran had a history of cold injuries to the ears, 
cheeks, and temples, without residuals.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The veteran is competent to report that he was exposed to the 
cold during service and the Board accepts that he was.  
However, the issue of whether there are residuals of cold 
injury is a medical determination.  The September 1999 and 
August 2000 examinations found no residuals of cold injuries 
to the ears, cheeks, or temples.  In the absence of competent 
evidence of current disability, there can be no valid claim, 
even when the Board considers 38 U.S.C.A. § 1154 (West 1991).  
Thus, service connection must be denied.  


Cold Injury Residuals

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

The Board also notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating frozen feet.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the old criteria, a 10 percent disability evaluation 
was warranted for bilateral frozen feet with mild symptoms, 
chilblains.  A 30 percent evaluation was warranted for 
bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
was warranted for residuals of frozen feet with loss of toes, 
or parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.

As amended, Diagnostic Code 7122 (2001) has been classified 
as cold injury residuals and reads as follows:  Arthralgia or 
other pain, numbness, or cold sensitivity (10 percent); 
Arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) (20 percent); Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).  Note (1) following 
the Code provided in pertinent part, that complications such 
as peripheral neuropathy should be separately evaluated under 
other diagnostic codes.

Notes following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes. Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes. Separately evaluate 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under diagnostic code 7122.  38 C.F.R. § 4.104, Diagnostic 
Code 7122, Note 1 (2001); 63 Fed. Reg. 37,779 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

A review of the record demonstrates that at the time of a May 
1997 VA examination, the veteran reported being out in the 
cold while on guard duty in Korea in 1954.  He indicated that 
his feet became very cold and that he was given some pain 
medication and salve to put on his feet.  The veteran stated 
that his feet would become numb at times and that this could 
occur with either rest or activity.  He also reported that 
his feet would swell at times.  He did not have loss of 
tissue or visible changes in his feet.  

Physical examination revealed normal pulses in the feet.  
There was no evidence of any soft tissue injury and sensation 
and vascular filling were normal.  

At the time of a July 1997 VA examination, the veteran 
complained that he had developed frozen feet while in Korea 
in 1954.  He indicated that he had not had surgery on his 
feet but that his feet would swell and pain him.  He denied 
ulceration of the feet and paresthesia and stated that he had 
not been diagnosed with any type of circulatory problem with 
his feet.  

Physical examination revealed that his feet were warm to the 
touch.  There was loss of hair in a sock distribution and 
thickening of the cuticle involving the great toes, 
bilaterally.  There were no ulcerations and the pulses were 
excellent, bilaterally.  

At the time of his August 1999 hearing, the veteran reported 
that he spent two winters in Korea in a very cold climate.  
He testified that he was outside fairly often.  He stated 
that his feet became cold and numb after awhile.  The veteran 
reported feeling a lot of numbness in his feet and toes when 
walking in the snow and reported that his feet became numb at 
night.  He stated that the skin on his toes became discolored 
while in Korea.  He indicated that his toenails never fell 
off.  The veteran stated that he was currently using cream on 
his feet.  He reported that his toes were occasionally numb.  

In September 1999, the veteran was afforded a VA cold injury 
examination.  At the time of the examination, the veteran 
again reported the conditions that he was exposed to while in 
Korea.  

The veteran stated that he had repeated treatment for fungal 
infections of both feet.  He also complained of periodic 
swelling in both feet.  The veteran did not have a history of 
diabetes and he reported that he had not been told that he 
had any circulatory problems with his feet.  He indicated 
that his foot pain and numbness would increase with exposure 
to cold weather and that he would have perspiration on his 
feet at night.  

Physical examination revealed thickening of the nails 
involving the first and fifth toes, bilaterally.  The nails 
were brittle and the skin over both feet was thin.  There was 
a callous at the base of the fifth metatarsal and on the 
medial aspect of the great toe, bilaterally.  The calluses 
measured up to one centimeter in width.  They were not tender 
or infected.  The veteran had excellent posterior tibial and 
dorsalis pedis pulses, bilaterally, but there was loss of 
hair in a sock distribution, bilaterally.  There was mild pes 
planus deformity but no inversion or eversion of the ankles.  
There was no evidence of swelling of the feet and they were 
warm to the touch.  There was some superficial exfoliation of 
the skin between the toes, consistent with tinea pedis.  

It was the examiner's impression that the veteran had 
residuals of cold injury to both feet.  

X-rays of the feet revealed slightly decreased bone density.  
There were no significant joint abnormalities.  There was 
also no evidence of soft tissue calcification.  It was the 
radiologist's impression that the veteran had minimal 
osteopenia, with otherwise normal feet.  

In an October 1999 rating determination, the RO granted 
service connection for bilateral frozen feet and assigned a 
30 percent disability evaluation from January 30, 1997, to 
January 11, 1998.  Thereafter, the RO assigned a 30 percent 
disability evaluation for residuals of a cold injury to the 
lower left extremity and a 30 percent disability evaluation 
for residuals of a cold injury to the right lower extremity, 
with effective dates of January 12, 1998.  

In August 2000, the veteran was afforded an additional VA 
cold injury examination.  At the time of the examination, the 
veteran reported that he continued to have periodic episodes 
of numbness, tingling, and aching in his fingers upon 
exposure to cold.  He also noted having numbness, tingling, 
and occasional swelling of both feet, which was aggravated by 
cold weather.  The veteran further reported thickening of his 
toenails involving the great toes, bilaterally, and some 
calluses on his feet.  He noted that he had not been 
diagnosed as having peripheral vascular disease.  The veteran 
stated that he rubbed a salve and cream on his feet for the 
numbness and tingling.  

Examination of the hands revealed no loss of hair over the 
dorsum of the hands or fingers.  The hands were warm to touch 
and the palms were pink.  He could touch the palmar crease 
with all fingers and his hand grip was excellent.  
Examination of the feet revealed thickening of the toenails 
involving the great toe, bilaterally.  A 1 x 1 centimeter 
callous was present at the base of each first metatarsal.  
The calluses were nontender.  The veteran had excellent 
dorsalis pedis and posterior tibial pulses, bilaterally.  
There was no loss of digit and no evidence of ulceration or 
sores on the feet or toes.  Neurological findings were 
reported as normal.  Diagnoses of hypertension, on therapy, 
unrelated to cold injury; residuals of cold injury to the 
hands; and residuals of cold injury to the feet, were 
rendered.  

X-rays taken of the veteran's hands revealed slightly 
decreased soft tissue at the tuft of the terminal phalanges 
of the fingers on both sides, especially the second through 
the fifth, without definite bony abnormality on the tufts of 
the terminal phalanges.  This was noted to possibly be early 
changes of a cold injury or it could have been a normal 
finding.  Minimal marginal spurring was noted on the MP 
joints on both sides.  X-rays of the feet revealed arthritic 
changes at the interphalangeal joint of the first toe on both 
sides with slightly laterally deviated first toe and medially 
deviated second toe on both sides.  The remainder of the 
study appeared unremarkable.  

In an October 2000 rating determination, the RO granted 
service connection for residuals of cold injury to the right 
hand and residuals of cold injury to the left hand, and 
assigned separate 30 percent disability evaluations, 
effective August 25, 2000.  The RO also continued the 30 
percent disability evaluations for the right and left lower 
extremities.  


Entitlement to an Evaluation in Excess of 
30 Percent for Bilateral Frozen Feet 
Prior to January 12, 1998

Under the old diagnostic criteria, the evidence would have to 
show loss of toes or parts, and persistent severe symptoms 
for the veteran to be entitled to a 50 percent initial 
rating.  As noted above the evidence does not show that the 
veteran has had loss of parts.  At his three separate VA 
examinations, the veteran has reported no more than periodic 
numbness, tingling, and swelling of both feet.  While the 
veteran has been noted to have some calluses, they are 
nontender.  He has also been found to have excellent dorsalis 
pedis and posterior tibial pulses, bilaterally.  There have 
also been no findings of ulceration or sores on the toes or 
the feet.  Accordingly, as the evidence does not show loss of 
parts or persistent severe symptoms, the veteran does not 
meet the criteria for a higher initial rating under the old 
diagnostic criteria.


Entitlement to an Evaluation in Excess of 
30 Percent for Residuals of Cold Injuries 
to the Left and Right Lower Extremities

It is noteworthy that under the revised criteria, separate 
evaluations are now assigned for each affected part; prior to 
January 1998, such had not been the case, as noted above.  
Thus, the regulatory change is more favorable to the veteran.

As indicated above, the appellant's residuals of cold injury 
of both feet was changed to residuals of cold injury to the 
right lower extremity and residuals of cold injury to the 
left lower extremity, each rated 30 percent disabling 
pursuant to Diagnostic Code 7122, effective from January 12, 
1998.  The Board notes that the manifestations of disability 
of the right and left lower extremities are essentially the 
same and as such, will be discussed jointly.  Additionally, 
the 30 percent rating is the maximum rating available for 
each lower extremity pursuant to Diagnostic Code 7122.  

The veteran has not been found to have squamous cell 
carcinoma in either the right or left lower extremity.  
Peripheral neuropathy attributable to residuals of a cold 
injury has also not been reported.  The veteran has also not 
been found to have muscle atrophy or Raynaud's phenomenon in 
either the right or left lower extremity attributable to cold 
injury residuals.  The symptomatology described by the 
veteran and objective medical findings demonstrate that no 
more than a 30 percent disability evaluation is warranted for 
residuals of cold injuries to the left and right lower 
extremities.  

The Board has considered other potentially applicable 
Diagnostic Codes.  The symptomatology identified within the 
record, as discussed above, is not found to be applicable to 
any of the other Diagnostic Codes for the evaluation of 
diseases of the arteries and veins.


Entitlement to an Evaluation in Excess of 
30 Percent for Residuals of Cold Injuries 
to the Left and Right Hands

As noted above, the 30 percent rating is the maximum rating 
available for each hand pursuant to Diagnostic Code 7122.  
The veteran has not been found to have squamous cell 
carcinoma in either the right or left hand.  Peripheral 
neuropathy attributable to residuals of a cold injury has 
also not been reported.  The veteran has also not been found 
to have muscle atrophy or Raynaud's phenomenon in either the 
right or left hand attributable to cold injury residuals.  At 
the time of the August 2000 VA examination, the veteran was 
able to touch the palmar crease with all fingers and he had 
excellent grip, bilaterally.  The veteran also described 
having periodic episodes of numbness, tingling, and aching in 
his fingers.  The symptomatology described by the veteran and 
objective medical findings demonstrate that no more than a 30 
percent disability evaluation is warranted for residuals of 
cold injuries to the left and right hands.  

The Board has considered other potentially applicable 
Diagnostic Codes.  The symptomatology identified within the 
record, as discussed above, is not found to be applicable to 
any of the other Diagnostic Codes for the evaluation of 
diseases of the arteries and veins.


Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321 
(2001) with respect to the assignment of an extraschedular 
evaluation.  In this regard, the Board notes that in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  Upon consideration of the record, the Board 
concludes that the schedular provisions have not been shown 
to be inadequate in this case and the appellant's residuals 
of cold injuries to the right and left lower extremities and 
right and left hands have not been shown to be productive of 
an extraordinary symptomatology such to render the regular 
schedular criteria inapplicable.

As noted above, the medical evidence reflects that the 
appellant's disability is manifested by periodic pain, 
swelling, numbness, and tingling.  However, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  
There is no indication that he had lost time from work due to 
his disability beyond what might be expected of someone with 
30 percent ratings for each lower extremity and each hand.  
Additionally, it is not shown by the evidence that the 
appellant has required hospitalization for his cold injuries, 
or that there has been any significant or regular outpatient 
treatment for this disability.

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's residuals of cold injury of the 
left and right lower extremities and right and left hands and 
that the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Service connection for residuals of a cold injury to the 
ears, cheeks, and temples is denied.  

An evaluation in excess of 30 percent for residuals of a cold 
injury to the left hand is denied.

An evaluation in excess of 30 percent for residuals of a cold 
injury to the right hand is denied.

An evaluation in excess of 30 percent for residuals of a cold 
injury to the left lower extremity is denied.

An evaluation in excess of 30 percent for residuals of a cold 
injury to the right lower extremity is denied.


REMAND

As previously pointed out, there has been a significant 
change in the law during the pendency of this appeal.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, regarding the issues of entitlement to 
service connection for PTSD, nicotine dependence, chronic 
obstructive pulmonary disease, a testicular disorder, 
residuals of an eye injury, a low back disorder, a 
gastrointestinal disorder, to include dizziness and blackout 
spells and TDIU.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

At the time of his August 1999 hearing, the veteran testified 
that he received treatment for back and stomach problems 
inservice.  The veteran stated that he went to the dispensary 
for treatment of these disorders.  A review of the veteran's 
service medical reveals no evidence of treatment for these 
disorders.  However, the available service medical records 
consists of only several entries.  It appears that at least 
some of the veteran's treatment records may not have been 
associated with the claims folder.  

As to the issue of service connection for PTSD, the Board 
notes that the veteran has been diagnosed by several private 
physicians as having PTSD.  Moreover, in June 1999, changes 
were made to 38 C.F.R. § 3.304(f).  Service connection for 
PTSD now requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f) (2001).  Moreover, the veteran has not been 
afforded a VA psychiatric examination during the course of 
this appeal.  

As to the issues of service connection for nicotine 
dependence and for chronic obstructive pulmonary disease 
secondary to nicotine dependence, the Board notes that 
applicable law generally recognized two means by which 
service connection could be established for claimed nicotine-
related diseases and disorders.  If a claimant could 
establish by competent medical evidence that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking (as opposed to pre- or 
post-service smoking) gave rise to a disease, then service 
connection could be established on a direct basis under 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

However, the United States Congress has recently passed 
legislation directly addressing veterans' claims seeking 
benefits for disability related to the use of tobacco.  
First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter. Then, in Public 
Law No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of the previous 
statute were rescinded.  In lieu of amending 38 U.S.C.A. 
§§ 1110 and 1131, section 9014 created a new 38 U.S.C.A. 
§ 1103, which provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  In other words, service 
connection may be granted on a secondary basis if competent 
medical evidence indicates that the claimed illness had its 
origin in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
the continued tobacco use after service.  In essence, the 
issue then becomes whether the illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  See VA General Counsel Precedential 
Opinion (VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 7104(c) 
(VA is statutorily bound to follow the precedential opinions 
of the VA General Counsel); Davis v. West, 13 Vet. App. 178, 
183 (1999).

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced.  
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death.  
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
upon nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of claimed disability or death occurring 
after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

In this instance, the veteran has reported that he first 
began smoking in service, and that as a result he developed 
nicotine dependence, which led to any current lung disorder.  
In a March 2001 letter, the veteran's private psychologist 
indicated that it was his opinion that the veteran more 
likely than not became addicted to nicotine as a result of 
his military service in Korea.  While probative, this opinion 
does not appear to have been based upon an entire review of 
the record.  A comprehensive VA examination is warranted.  

As to the issue of service connection for an eye injury, the 
Board notes that the veteran has testified as to having 
sustained a shrapnel wound to his eye area and as to having 
had problems with his vision since that time.  At the time of 
a January 2000 VA outpatient examination, the veteran was 
noted to have open angle glaucoma and cataracts.  It was also 
reported that a foreign metallic body entered the veteran's 
right eye during service.  The Board is of the opinion that 
the veteran should be afforded a VA ophthalmological 
examination to determine the nature and etiology of any 
current eye disorder and whether it is related to any 
shrapnel injury sustained in service.  

As to the issue of service connection for a testicular 
disorder, the Board notes that the veteran was seen with 
testicular pain while inservice.  The veteran has reported 
and testified as to having had testicular pain since service.  
At the time of an August 1999 outpatient examination, the 
veteran was noted to have a left varicocele and a possible 
left epididymal cyst.  The Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current testicular disorder and 
whether it is related to testicular/scrotal pain in service.

As to the issue of service connection for a gastrointestinal 
disorder, with dizziness and blackout spells, the Board notes 
that the veteran has testified that he received treatment for 
stomach problems inservice.  He has also indicated that he 
has had problems with his stomach since his period of 
service.  The Board further observes that the veteran has 
been diagnosed with diverticulosis.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of any current 
gastrointestinal disorder and whether it is related to 
gastrointestinal problems inservice.  

The determination of the above claims for service connection 
could significantly affect the claim of entitlement to TDIU.  
Such issues, which may have an effect on the issue on appeal, 
are "inextricably intertwined," in that they are so closely 
tied together with the issue on appeal that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
that the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159 are fully 
complied with and satisfied. 

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for any stomach, 
low back, nicotine, lung, eye, testicular 
problems, or PTSD.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all records of which it is aware.  
The RO should advise the veteran of any 
records it is unable to obtain.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for Surgeon General's 
Office (SGO) records and obtaining a 
completed Form 13055.  The RO should also 
attempt to obtain copies of pertinent 
sick call reports by performing a records 
search with the National Personnel 
Records Center (NPRC ) and by directly 
contacting, if feasible, any existing 
facilities related to the appellant and 
his service.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

4.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file copies 
of all treatment records of the veteran 
from James R. Moneypenny, Ph.D., 8500 
West Markham, Ste. 201, Little Rock, AK 
72205.

5.  The RO should again contact the 
veteran and request that he submit 
additional information he may have 
referable to stressor exposure in 
service.  Specifically, detailed 
information should be recorded concerning 
the claimed stressors to include 
approximate dates, times, locations and 
identities of those individuals involved, 
including their names, ranks and units.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

6.  The RO should review the entire 
claims file and prepare a summary of the 
details of the claimed stressor or 
stressors based on review of all 
pertinent documents including all medical 
reports and examinations, and the 
veteran's statements already of file and 
most recently obtained (if any).

7.  This summary, all associated 
documents, and a copy of this remand 
should then be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 with a request for corroboration of 
the veteran's alleged stressors.

8.  Following receipt of a response from 
the USASCRUR, whether verifying the 
claimed stressors, or stating that 
stressors cannot be verified, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant engaged in combat and should 
include a discussion regarding the 
credibility of the veteran's lay 
statements and testimony.

9.  If stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine whether he suffers from PTSD, 
and the probable etiology of that PTSD.

Any studies or tests deemed necessary 
including PTSD sub scales should be 
accomplished.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must note in the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The RO must specify which stressor(s) it 
has found to be established by the 
record; and instruct the examiners that 
only the established stressor(s) may be 
considered.

The examination reports should specify 
all pertinent material reviewed in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiners should specify: (1) 
whether the stressors found to be 
established by the record are sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD.  The 
examination report should include the 
complete rationale for all opinions 
expressed.

10.  The veteran should be invited to 
provide verifying statements from family 
or friends, or any other individuals who 
may be able to provide direct 
corroborative evidence of the veteran's 
smoking history, reported to have first 
begun in service.  The veteran should 
also be invited to provide medical 
evidence that he developed a nicotine 
dependence in service, and thus continued 
to smoke following his separation from 
the military.

11.  The RO should refer the veteran's 
claims file, to include a copy of this 
Remand decision, to an appropriate VA 
physician or physicians, who should be 
requested to review the claims file and 
following examination of the veteran, 
render findings, if possible, with 
respect to when the veteran first began 
to smoke, and the duration (to include 
any interruptions) of his smoking habit.  
In addition, the physician(s) should 
determine the approximate date of onset 
of any current lung disorder, including 
COPD, and, to the extent feasible, 
whether it was caused by the use of 
tobacco products.  Furthermore, the 
physician(s) should express an opinion as 
to whether it is at least as likely as 
not that the veteran incurred a nicotine 
dependence as a result of service and 
whether, and to what extent, that 
dependence continued after service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

12.  The RO should schedule the veteran 
for a VA ophthalmological examination in 
order to determine the nature and 
severity of any current eye disorder.  
All necessary examinations should be 
performed, including visual field and 
visual acuity testing for both eyes, as 
well as slit lamp examination of the 
corneae in order to detect any type of 
scarring.  The examiner should review the 
claims folder prior to completing the 
examination.  The examiner is requested 
to review the claims file and to express 
an opinion as to whether it is at least 
as likely as not that any eye disorder 
that the veteran currently has, or has 
had, is related to any injuries sustained 
inservice.  

13.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist to determine the 
nature and severity of any current 
testicular disorder.  All necessary 
examinations should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder prior to completing the 
examination.  The examiner is requested 
to review the claims file and to express 
an opinion as to whether it is at least 
as likely as not that any testicular 
disorder that the veteran currently has, 
or has had, is related to any complaints 
of testicular pain inservice.  

14.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
gastrointestinal disorder, including 
diverticulosis, that is present.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims file, including a copy 
of this remand, prior to completion of 
the examination.  The examiner should 
render an opinion as to the etiology of 
any gastrointestinal disorder that is 
present and whether it is at least as 
likely as not that the disorder is 
related to the findings of 
gastrointestinal problems that the 
veteran may have had inservice or to any 
other inservice event.  The examiner 
should provide a complete rationale for 
each opinion rendered.

15.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

16.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD; nicotine 
dependence; COPD secondary to nicotine 
dependence; a stomach disorder, to 
include dizziness and blackouts; a low 
back disorder; an eye disorder; and a 
testicular disorder, as well as the issue 
of entitlement to a total disability 
evaluation based on individual 
unemployability, with consideration of 
the recently enacted legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examinations requested in this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



